       Case 3:17-cr-00533-EMC Document 746 Filed 08/02/19 Page 1 of 1




 1

 2

 3

 4

 5

 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                        No. CR 17-CR-0533-8-EMC
10
                   Plaintiff,
11
                                                      [PROPOSED] ORDER TEMPORARILY
           v.
12                                                    MODIFYING CONDITIONS OF
     NELSON et. al.,                                  SUPERVISERED RELEASE
13
                   Defendants.
14

15
            FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED that, with the approval of
16
     Pre-trial Services, Mr. Cesena be allowed to travel to the Central District of California from
17

18   August 25, 2019 to September 2, 2019.

19          IT IS FURTHER ORDERED that Mr. Cesena comply with whatever method of

20   monitoring Pre-Trial Services required to maintain contact with Mr. Cesena. The Court expects
21   Pre-Trial Services to impose some form of monitoring during this trip.
22
            IT IS FURTHER ORDERED that Mr. Cesena provide advance notice of his specific
23          travel and lodging arrangements to Pre-Trial Services.
24
       Dated: 8/2/2019                                  ___________________________
25
                                                        HON. EDWARD M. CHEN
26          IT IS SO ORDERED.                           United States District Judge
27

28

                                                                                                      .
